Laura I. Bristow, the executrix of the last will and testament of Anna G. Kellas, the widow of John P. Kellas, presented a petition to the Surrogate’s Court of Franklin County to compel Jean M. Eldredge, administratrix c. t. a. of John P. Kellas, to render an account of her proceedings as such administratrix. Thereafter, the administratrix having filed her petition for such an account and having also filed her account and the proceedings having been consolidated, the petitioner filed objections to such account and asked to hav'e it surcharged with certain personal property said to be part of the estate. The Surrogate determined that the account should be subject to surcharge and the administratrix and Le Roy M. Kellas have appealed from the decree. The evidence sustains the decree. Decree affirmed, with costs. Hill, P. J., Bliss, Heffernan and Schenck, JJ., concur. [See post, p. 1006.]